FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-4459
                 _____________________________

KWAME FERNANDERS,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Alachua County.
Stanley H. Griffis, III, Judge.

                         April 22, 2019


PER CURIAM.

     After a joint trial with his co-defendant Quintae Edwards,
Kwame Fernanders was convicted of home invasion robbery with
a firearm, two counts of kidnapping to commit or facilitate a
felony with a firearm, two counts of false imprisonment, and
grand theft of a motor vehicle. Fernanders appeals, claiming
prejudicial error in the trial court’s denial of a motion to sever
their trials. We reject this argument and affirm.

    On the morning of trial, Edwards argued that his case
should be tried separately from Fernanders’ because their
defenses were antagonistic. Specifically, Edwards argued that
Fernanders planned to testify that Edwards coerced him to
commit the offenses, which would prejudice Edwards, while
Edwards would make a general denial of the allegations.
Fernanders adopted Edwards’ motion and asserted that if they
were tried separately (and Edwards first), it was possible that
Edwards might testify on behalf of Fernanders to confirm the
alleged coercion. The trial court denied the motion, referring to it
as an “adoptive” motion on Fernanders’ part.

     At trial, overwhelming evidence was presented that
Fernanders, Edwards, and another co-defendant, Kayla Black,
invaded an apartment, held four victims at gunpoint, assaulted
them, and bound them with tape while ransacking the apartment
for goods to steal. Edwards stayed at the apartment with three
victims while Fernanders and Black drove one, at gunpoint, to a
bank to withdraw money; Fernanders told this victim that she
was lucky he decided not to kill her. Law enforcement tracked the
three to Tallahassee and found Edwards at a restaurant with a
car stolen from one of the victims. Fernanders and Black were
tracked to a hotel room, where officers found them asleep in bed
alongside a gun, which Fernanders reached for but could not grab
before being restrained by officers. DNA evidence, fingerprints,
and the recovery of scores of stolen goods connected the
defendants to the crimes. Fernanders later wrote letters to
friends and family from jail, asking them to tell the victims to
decide whether they would rather get the charges dropped and
live or to proceed and die. Black testified for the state, stating
that Fernanders was her boyfriend at the time and she went
along with the crimes. She testified that Fernanders and
Edwards were like brothers and rejected any idea that one
coerced the other. Fernanders then testified that he committed
all of the acts but only due to the coercion of Edwards. The jury
rejected this argument.

     Fernanders argues that the trial court abused its discretion
in denying severance because Edwards’ defense was antagonistic
to his own and it deprived him of the possibility that Edwards
would testify on his behalf and admit that he coerced Fernanders.
We find that the trial court committed no error in denying
Fernanders’ “adoptive” motion to sever.

     First, Fernanders cites Crum v. State, 398 So. 2d 810, 811
(Fla. 1981), where the defendant argued at trial that his and his

                                 2
co-defendant’s “defenses were so antagonistic that he would be
prejudiced if the trials were not severed” because the co-
defendant planned to reverse from his prior statements—that
neither of the two were present when the victims died—and
testify that the defendant was the murderer. Here, however, the
co-defendant’s defense was not prejudicial to Fernanders in any
way. Edwards did not testify and simply denied the charges,
which did not affect Fernanders’ defense of coercion. See Biscardi
v. State, 511 So. 2d 575, 579 (Fla. 4th DCA 1987) (finding that the
appellant’s defense of coercion was not antagonistic to his co-
defendants even where the co-defendant testified that he did not
engage in coercion). 1

      Second, Fernanders believed that, if Edwards had been tried
first, he might later testify on behalf of Fernanders. Even if that
may have happened, 2 Fernanders has provided no authority
stating that a trial court must work together with co-defendants
to give one or more of them tactical advantages. Cf. McCray v.
State, 416 So. 2d 804, 806 (Fla. 1982) (“Specifically, the fact that
the defendant might have a better chance of acquittal or a
strategic advantage if tried separately does not establish the
right to a severance.”). This is not the purpose of the rule
regulating severance. “Rather, the rule is designed to assure a
fair determination of each defendant's guilt or innocence.” Id.



    1 Regardless, “hostility among defendants, or an attempt by
one defendant to escape punishment by throwing the blame on a
codefendant,” is not “a sufficient reason, by itself, to require
severance.” McCray v. State, 416 So. 2d 804, 806 (Fla. 1982); see
also Biscardi v. State, 511 So. 2d 575, 578 (Fla. 4th DCA 1987)
(“the object of the severance rule is not to provide defendants
with an absolute right of severance when requested, [or] when
they blame each other for the crime”).
    2   The record casts doubt that Edwards might have ever
testified on Fernanders’ behalf. Edwards’ counsel told
Fernanders’ counsel that Edwards “would not be testifying in
that manner to help [Fernanders] at any trial – whether this one
or some one in the future.”

                                 3
    Fernanders’ argument that the joint trial denied him a fair
determination of his guilt is meritless, and we AFFIRM his
conviction. 3

WOLF, WINOKUR, and JAY, JJ., concur.

                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Maria Ines Suber, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Amanda D. Stokes,
Assistant Attorney General, Tallahassee, for Appellee.




    3While we rule that the denial of the severance motion did
not deny Fernanders of a fair trial, we take no position on
whether the denial prejudiced Edwards.

                              4